FILED
                            NOT FOR PUBLICATION                                JUN 27 2014

                                                                           MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                         U.S. COURT OF APPEALS



                            FOR THE NINTH CIRCUIT


SAMUEL SAPARTO,                                  No. 09-70164

              Petitioner,                        Agency No. A097-349-869

  v.
                                                 MEMORANDUM*
ERIC H. HOLDER, Jr., Attorney General,

              Respondent.


                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                        Argued and Submitted June 16, 2014
                               Seattle, Washington

Before: REINHARDT, KLEINFELD, and CHRISTEN, Circuit Judges.

       Samuel Saparto, a native and citizen of Liberia, petitions for review of the

Board of Immigration Appeals’ (BIA) order denying his claim for asylum,

withholding of removal, and protection under the Convention Against Torture

(CAT). He argues the BIA erred by: ruling that he did not establish past

persecution on account of imputed political opinion; determining that the record


        *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
contains sufficient evidence of changed country conditions to overcome any

presumption of future persecution; determining that he failed to establish eligibility

for relief under the CAT; and denying him asylum on humanitarian grounds. We

have jurisdiction under 8 U.S.C. § 1252 and deny the petition.1

        We review the BIA’s decision that an applicant is not eligible for asylum,

withholding of removal, and CAT relief for “substantial evidence.” Hu v. Holder,

652 F.3d 1011, 1016 (9th Cir. 2011). Under this deferential standard,

“administrative findings of fact are conclusive unless any reasonable adjudicator

would be compelled to conclude to the contrary.” 8 U.S.C. § 1252(b)(4)(B).

I.      Asylum and Withholding of Removal

        Saparto argues he was persecuted on account of the protected ground of

“imputed political opinion.” “An imputed political opinion arises when [a]

persecutor falsely attributes an opinion to the victim, and then persecutes the

victim because of that mistaken belief about the victim’s views.” Baghdasaryan v.

Holder, 592 F.3d 1018, 1023 n.6 (9th Cir. 2010) (internal quotation marks

omitted).




        1
              The parties are familiar with the facts, so we will not recount them
here.

                                          2
      Substantial evidence supports the BIA’s determination that Saparto did not

establish persecution on account of his imputed political opinion. Though he was

forcibly conscripted into a militia, the Supreme Court has held that, absent a

political motive, an organization’s attempt to conscript a person into its military

forces is insufficient to compel a finding of persecution on account of political

belief. INS v. Elias-Zacarias, 502 U.S. 478, 482 (1992). Saparto was not part of a

political group at the time of his abduction. He was one of many people abducted

and forced to join the militia; he did not show that he was targeted because of his

father’s political opinions. His argument that the militia believed that he was

trying to escape because he disagreed with them politically is only based on

speculation. Additionally, Saparto presented no evidence that a string of tragic

occurrences — his father’s disappearance, his brother’s arrest, his wife’s death, the

militia’s killing of two fellow recruits — had any connection to his political views.

Because Saparto has failed to establish past persecution, he is not eligible for

humanitarian asylum. Vongsakdy v. INS, 171 F.3d 1203, 1205 (9th Cir. 1999).

      Substantial evidence also supports the BIA’s determination that Saparto is

ineligible for withholding of removal. The standard for showing eligibility for

withholding of removal is more stringent than for asylum. Al-Harbi v. INS, 242




                                          3
F.3d 882, 888–89 (9th Cir. 2001). Saparto does not meet the lower asylum

standard, let alone the more stringent withholding standard.

II.   Convention Against Torture

      Substantial evidence supports the BIA’s determination that Saparto failed to

establish it was more likely than not he would be tortured with the Liberian

government’s acquiescence upon removal to Liberia. Nuru v. Gonzales, 404 F.3d
1207, 1221 (9th Cir. 2005).

      The record indicates improved country conditions in Liberia. A 2006 State

Department report noted, among other evidence of changed country conditions,

that “[a]fter 14 years of civil war and 2 years of an interim government, Ellen

Johnson-Sirleaf was declared the winner of multiparty presidential elections on

November 23, [2005,] marking a significant milestone in the country’s transition to

democracy,” and that there “were no reports of” politically motivated

disappearances, political detainees, or political prisoners. The report also stated

that “[a]s of year’s end, government and [United Nations] security forces

effectively controlled all of the country.” As such, the record does not compel the

conclusion that the BIA incorrectly denied Saparto relief on this ground.

      PETITION DENIED.




                                          4